Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction 
This application contains claims directed to the following patentably distinct species:   
Species 1: as shown in Figures 1-4.
Species 2: as shown in Figure 5. 
Species 3: as shown in Figures 6-8. 
Species 4: as shown in Figures 9-11B.
Species 5: as shown in Figures 12-14B. 
Species 6: as shown in Figures 15 and 16.
Species 7: as shown in Figure 17. 
Species 8: as shown in Figure 18. 
Species 9: as shown in Figure 19.
Species 10: as shown in Figure 20A. 
Species 11: as shown in Figure 20B.
Species 12: as shown in Figures 21-23. 
Species 13: as shown in Figure 24. 
Species 14: as shown in Figure 25.
Species 15: as shown in Figure 26. 
Species 16: as shown in Figure 27. 


This application contains claims directed to the following patentably distinct species 1-16.  The species are independent or distinct, because Species 1-16 show different structures of the electrical installation switching device as listed below:
Species 1: as shown in Figures 1-4, show the electromagnetic relay 10 comprising the plunger cap 290 includes a body 291 having a bottomed cylindrical shape open on the upper side, and a flange 292 having a substantially circular shape and extending outward in the radial direction from the upper end of the body 291.  The body 291 of the plunger cap 290 is inserted into the insertion hole 220a located in the 15 middle of the coil bobbin 220.
Species 2: as shown in Figure 5, shows the electromagnetic relay 10 with different structures of the plunger cap 290 and the yoke 40.
Species 3: as shown in Figures 6-8, show the electromagnetic relay 10 with another different structures of the yoke 40 and the magnetic body 50 is placed on each of the upper surface 41 and the lower surface 42 of the permanent magnet 40.
Species 4: as shown in Figures 9-11B, show the permanent magnet 40B has a circular shape (a ring-like shape) with a substantially rectangular cross section.  The permanent magnet 40B may be arranged such that at least one of the magnetized surfaces is opposed to the gap D1.
Species 5: as shown in Figures 12-14B, show different structures of the permanent magnet 40C.
Species 6: as shown in Figures 15 and 16, show different structures of permanent magnet 40D having a substantially rectangular shape in cross section. The permanent magnet 40D has the upper surface 41 and the lower surface 42 serving as magnetized surfaces opposed to each other in the penetration direction 30 conforming to the vertical direction.
Species 7: as shown in Figure 17, shows different structures of the permanent magnet 40E has a circular shape (a ring-like shape) with a substantially rectangular cross section, in which the upper surface 41 and 10 the inner surface 43 of the permanent magnet 40E serve as a pair of magnetized surfaces.
Species 8: as shown in Figure 18, shows different structures of the permanent magnet 40F has a greater thickness in the vertical direction than the permanent magnet 40D and the permanent magnet 40E, and is arranged such that the lower surface 42 of the permanent magnet 40F is located below the opposed surface 271 of the movable iron core 270. The permanent magnet 40F thus overlaps with the 30 movable iron core 270 as viewed in the radial direction.
Species 9: as shown in Figure 19, shows the magnetic body 50 may further be placed on at least one of the pair of magnetized surfaces (the upper surface 41 and the lower surface 42) of the permanent magnet 40F. The magnetic body 50 is placed on the lower surface 42 of the permanent magnet 40F.
Species 10: as shown in Figure 20A, shows different structures of the permanent magnet 40G may be used and stacked on the magnetic body 50 to have a substantially L-shape in cross section, and arranged such that the upper surface 41 of the permanent magnet 40G is in contact with the lower surface 241c of the yoke upper plate 241. 
Species 11: as shown in Figure 20B, shows different structures of the  permanent magnet 40H having a substantially L-shape in cross section may also be used and arranged such that the upper surface 41 of the permanent magnet 40H is in contact with the lower surface 241c of the yoke upper plate 241.
Species 12: as shown in Figures 21-23, show the electromagnetic device 20I with the movable iron core 270 includes a flange 272 which is opposed to the yoke upper plate 241 in the vertical direction magnetized by the coil 230 applied with the current. The lower surface 272a of the flange 272 and the upper surface 241d of the yoke upper plate 241 opposed to each other serve as opposed surfaces.
Species 13: as shown in Figure 24, shows the different structures of the permanent magnet 40J is arranged such that the upper portion and the lower portion of the inner surface 43 are both opposed to the gap Dl. Namely, the inner surface 43 of the permanent magnet 40J entirely faces the gap D1 in the radial direction.
Species 14: as shown in Figure 25, shows different structures of the permanent magnet 40K with an increased thickness in the vertical direction placed on the upper surface 24Id of the yoke upper plate 241. The permanent magnet 40K is arranged on the upper surface 24Id of the yoke upper plate 241 in the state in which the inner surface 43 serves as the N-pole and the lower surface 42 serves as the S-pole. 
Species 15: as shown in Figure 26, shows the different structures of the permanent magnet 40I may be placed on the upper surface 24Id of the yoke upper plate 241.  This arrangement can also increase the magnetic flux generated by the permanent magnet 40I and flowing through the opposed surfaces more efficiently, so as to further 
Species 16: as shown in Figure 27, shows the magnetic body 50 may be placed on the upper surface 41 of the permanent magnet 40J located on the upper surface 24Id of the yoke upper plate 241. This arrangement can also increase the magnetic flux generated by the permanent magnet 40J and flowing through the opposed surfaces more efficiently, so as to further improve the attractive force acting on the movable iron core 270 for moving toward the yoke upper plate 241.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the varied technical terms and multiple subclasses.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
	Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as timely if the established date is within the required period for reply.  The Certificate should be signed by the individual actually depositing or transmitting the correspondence or by an individual who, upon information 
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
March 13, 2021

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837